DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11-12, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2006/0239225 A1, hereinafter “Cho”).
Regarding claim 1, Cho discloses an access point (see para. 0045, AP equipment, 201), comprising: one or more nodes configured to communicatively couple to an antenna; an interface circuit, communicatively coupled to the one or more nodes, configured to communicate with a set of electronic devices in a wireless local area network (WLAN) (see para. 0017-0018); and a processing subsystem, communicatively coupled to the interface circuit, configured to cause the access point to: select a channel associated with a communications medium for communicating with the set of electronic devices (see para. 0053, AP scan and select a channel in WLAN); monitor the channel to detect interference from radio frequency (RF) sources not connected to the WLAN 
Regarding claim 2, Cho discloses wherein the channel information comprises a signal metric measured by a particular electronic device in the one or more electronic devices for each channel in the at least one additional channel (see Figure 4, step S405, para. 0061-0070, information on each channel detected on the wireless network).
Regarding claim 3, Cho discloses wherein the new channel is selected based on a comparison of the signal metric for the new channel with a corresponding signal metric for the channel (see para. 0066-0070, selecting channel with signals metrics).
Regarding claim 5, Cho discloses wherein the interface circuit is configured to transmit a wireless signal to the set of electronic devices that causes each electronic device to configure a radio to operate on the new channel (see para. 0072-0073, transmit a new channel if AP determines based on the remote scanning results received).
Regarding claim 11, Cho discloses an electronic device (see para. 0045, AP equipment, 201), comprising: one or more nodes configured to communicatively couple to an antenna; and an interface circuit, communicatively coupled to the one or more 
Regarding claim 12, Cho discloses wherein the processing subsystem is further configured to: receive information that identifies a new channel in the at least one additional channel (see para. 0061); and configure the interface circuit to communicate with the access point over the new channel (see para. 0066).
Regarding claim 16, Cho discloses a method for managing a wireless local area network (WLAN) (see para. 0017-0018), the method comprising: via a processing subsystem of an access point: monitoring a portion of a radio frequency spectrum to detect a power associated with one or more channels associated with the WLAN while the one or more channels are inactive (see para. 0062, initial operation of detection of 
Regarding claim 20, Cho discloses wherein the channel information comprises a signal metric measured by a particular electronic device in the one or more electronic devices for each channel in the radio frequency spectrum (see para. 0061, detected information each channel in the network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Yoon et al. (US 2012/0307711 A1, hereinafter “Yoon”).
Regarding claims 4 and 19, Cho discloses all the subject matter but fails to mention explicitly wherein the signal metric for a particular channel is weighted based on whether the particular channel is associated with a center frequency in a range of 5.250 gigahertz (GHz) to 5.710 GHz. However, Yoon from a similar field of endeavor discloses wherein the signal metric for a particular channel is weighted based on 
Regarding claims 9, 14 and 18, Cho discloses all the subject matter but fails to mention wherein the communications medium comprises a number of channels in a 5 GHz RF spectrum, each channel in the number of channels having a center frequency between 5.170 GHz and 5.835 GHz. However, Yoon from a similar field of endeavor discloses wherein the communications medium comprises a number of channels in a 5 GHz RF spectrum, each channel in the number of channels having a center frequency between 5.170 GHz and 5.835 GHz (see para. 0110). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Yoon frequency bands into Cho DFS frequency bands. The method can be implemented in a WLAN. The motivation of doing this is to operate in a DFS and non-DFS environment.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Marinier et al. (US 2013/0322376 A1, hereinafter “Marinier”).
Regarding claim 6, Cho discloses all the subject matter but fails to mention wherein the wireless signal is sent via a connection established via a wireless personal 
Regarding claim 17, Cho discloses the method further comprising: via the processing subsystem of the access point: causing a wireless signal to be transmitted to the at least one electronic device via a wireless personal area network (WPAN), wherein the wireless signal causes each electronic device of the at least one electronic device to configure a respective interface circuit of the electronic device to communicate with the access point via the second channel (see para. 0058-0059). Cho discloses all the subject matter but fails to mention explicitly WPAN environment, However Marinier discloses a WPAN network (see para. 0034). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Marinier WPAN network into Cho network. The method can be implemented in a network. The motivation of doing this is to operate the in different radio technology environments.

Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Wu et al. (US 2007/0054690 A1, hereinafter “Wu”).
Regarding claims 7 and 13, Cho discloses all the subject matter but fails to mention wherein the processing subsystem is further configured to cause the access point to: transmit a wireless signal to a particular electronic device in the set of electronic devices, the wireless signal causing the particular electronic device to adjust a transmitter power of a radio used to communicate with the access point. However, Wu from a similar field of endeavor discloses wherein the processing subsystem is further configured to cause the access point to: transmit a wireless signal to a particular electronic device in the set of electronic devices (see para. 0028-0029), the wireless signal causing the particular electronic device to adjust a transmitter power of a radio used to communicate with the access point (see para. 0028-0029).Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Wu transmission adjustment scheme into Cho transmission scheme. The method can be implemented in a WLAN. The motivation of 
Regarding claim 8, Cho discloses all the subject matter but fails to mention wherein the particular electronic device reduces the transmitter power to reduce interference with other stations connected to one or more additional WLANs. However, Wu from a similar field of endeavor discloses wherein the particular electronic device reduces the transmitter power to reduce interference with other stations connected to one or more additional WLANs (see para. 0011 and 0044, reduces interference between WLANs). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Wu transmission adjustment scheme into Cho transmission scheme. The method can be implemented in a WLAN. The motivation of doing this is to save energy and reducing RF interference and enhances frequency.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Choi et al. (US 2002/0188723 A1, hereinafter “Choi”). 
Regarding claim 10, Cho discloses all the subject matter but fails to mention wherein each electronic device in the one or more electronic devices is configured to collect the channel information during a period of time subsequent to an end of a first contention-free period and prior to a start of a second contention-free period, wherein the first contention-free period and the second contention-free periods are defined by the access point and associated with a trigger-based access mechanism. However, Choi from a similar field of endeavor discloses wherein each electronic device in the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Becker et al. (US 2008/0273495 A1, hereinafter “Becker”).
Regarding claim 15 Cho discloses all the subject matter but fails to mention wherein the interface circuit is configured to cause the electronic device to: receive, from the access point, a trigger frame that includes information specifying an ordered list of electronic devices in a set of electronic devices that are allowed to transmit data via the communications medium during a contention-free period, and transmit a frame at a temporal position in a sequence of frames based on the ordered list of electronic devices. However, Becker from a similar field of endeavor discloses wherein the interface circuit is configured to cause the electronic device to: receive, from the access point, a trigger frame that includes information specifying an ordered list of electronic devices in a set of electronic devices that are allowed to transmit data via the communications medium during a contention-free period, and transmit a frame at a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463